UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

________________________________
                                )
MUSTAFA ABDUL ALJAFF,           )
                                )
               Petitioner,      )
                                )   Criminal No. 09-208-1 (EGS)
          v.                    )
                                )
UNITED STATES OF AMERICA,       )
                                )
               Respondent.      )
________________________________)

                        MEMORANDUM OPINION

     Pending before the Court is petitioner Mustafa Abdul

Aljaff’s pro se Motion to Vacate, Set Aside, or Correct Sentence

under 28 U.S.C. § 2255. Upon consideration of petitioner’s

motion, the government’s response, the applicable law, and the

entire record, the Court DENIES petitioner’s motion.

I.   BACKGROUND

     On August 21, 2009, Mr. Aljaff was charged with involvement

in a conspiracy to import, transport, and sell counterfeit

integrated circuits to domestic and foreign companies, and to

the United States government. See Indictment, Dkt. No. 3. On

January 12, 2010, he entered into a plea agreement, in which he

agreed to plead guilty to Counts 1 (conspiracy) and 6

(trafficking in counterfeit goods or services) of the

indictment. Plea Agreement, Dkt. No. 38 at 1. The agreement

contemplated that the applicable sentencing guideline range
would be 24 to 30 months, that Mr. Aljaff would forfeit

specified items, and that he would pay restitution in an amount

not to exceed $177,862.22. Id. at 4-5, 8. In return, the

government agreed to dismiss the remaining counts of the

indictment. See id. at 2.

     In advance of Mr. Aljaff’s sentencing, his counsel

submitted two memoranda, which provided extensive information in

support of Mr. Aljaff’s request that he be sentenced to 24

months of imprisonment. See Def.’s Sent. Mem., Dkt. No. 96;

Def.’s Supp. Sent. Mem., Dkt. No. 101. Mr. Aljaff’s counsel also

filed motions in advance of the sentencing hearing requesting

that Mr. Aljaff be permitted to wear civilian clothes to his

sentencing, and that he be allowed to enter a treatment facility

before voluntarily surrendering to the Bureau of Prisons. See

Mot. to Permit Def. to Wear Civilian Clothing, Dkt. No. 109;

Mot. to Permit Voluntary Surrender, Dkt. No. 111.

     The government also submitted a memorandum in advance of

Mr. Aljaff’s sentencing. See Govt’s Sent. Mem., Dkt. No. 88. The

government requested that Mr. Aljaff pay restitution of no more

than $177,862.22, that he forfeit the items described in the

plea agreement, and that he be sentenced to between 23 and 28.5

months of imprisonment. Id. at 57, 61-62, 69.

     On February 15, 2012, this Court sentenced Mr. Aljaff to

concurrent 30-month terms of imprisonment on each count to be

                                2
followed by concurrent 36-month terms of supervised release, and

ordered him to pay restitution of $177,862.22. Judgment, Dkt.

No. 115 at 2, 3, 5. On April 9, 2013, the parties filed a

consent motion to amend the judgment to reflect that

petitioner’s restitution liability was intended to be joint and

several with his co-defendant. See Consent Mot., Dkt. No. 122 at

1. This Court granted that motion on May 10, 2013. Order, Dkt.

No. 123.

     Mr. Aljaff delivered his § 2255 motion to prison

authorities for mailing on February 13, 2013, and the Court

received the petition on February 19, 2013.1 See Pet’r’s Mot. to

Vacate (“Mot.”), Dkt. No. 121 at 1, 13. Mr. Aljaff claims that

(1) his counsel provided ineffective assistance by “fail[ing] to

properly execute the terms and conditions of the Plea Agreement”

and (2) the government breached the plea agreement because

“[t]he restitution and forfeiture that was agreed upon in the

plea agreement was not honored.” Id. at 4, 5. Petitioner’s

motion is ripe for decision by the Court.




1
  Mr. Aljaff’s petition is deemed to have been filed on February
13, 2013, the date on which it was delivered to prison
authorities for mailing. See Houston v. Lack, 487 U.S. 266, 276
(1988); United States v. Carr, No. 02-0106(JDB), 2006 WL 401818,
at *1 n.2 (D.D.C. Feb. 21, 2006). This is within one year of the
date on which Mr. Aljaff’s conviction became final, as required
by 28 U.S.C. § 2255(f).
                                3
II.   STANDARD OF REVIEW

      A prisoner who was sentenced by a federal court may move

the sentencing court to vacate, set aside, or correct his

sentence if the prisoner believes “that the sentence was imposed

in violation of the Constitution or laws of the United States,

or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral

attack.” 28 U.S.C. § 2255(a). A § 2255 motion may be denied when

it “offer[s] only bald legal conclusions with no supporting

factual allegations.” Mitchell v. United States, 841 F. Supp. 2d

322, 328 (D.D.C. 2012).

III. ANALYSIS

      A.   Evidentiary Hearing

      As a preliminary matter, the Court determines that no

evidentiary hearing is required to resolve petitioner’s motion.

A court need not hold an evidentiary hearing on a § 2255 motion

if “the motion . . . and the records of the case conclusively

show that the prisoner is entitled to no relief.” 28 U.S.C.

§ 2255(b). A hearing is required only when a petition raises

“‘detailed and specific’ factual allegations” regarding

“information outside of the record or the judge’s ‘personal

knowledge or recollection.’” United States v. Pollard, 959 F.2d

1011, 1031 (D.C. Cir. 1992) (quoting Machibroda v. United

                                 4
States, 368 U.S. 487, 495 (1962)). Appellate courts generally

respect a district court’s decision not to hold an evidentiary

hearing where, as here, the judge deciding the motion also

presided over the initial case. See United States v. Toms, 396

F.3d 427, 437 (D.C. Cir. 2005). Because petitioner has raised no

factual allegations and the pleadings and the record demonstrate

that he is entitled to no relief, an evidentiary hearing is not

warranted. The Court therefore proceeds to the merits of

petitioner’s claims.

     B.   Ineffective Assistance of Counsel Claim

     Mr. Aljaff’s ineffective-assistance claim states, in full,

“Defense Counsel failed to properly execute the terms and

conditions of the Plea Agreement.” Mot. at 4. To prevail on this

claim, petitioner must demonstrate that: (1) “counsel’s

performance was deficient,” and (2) “the deficient performance

prejudiced the defense.” Strickland v. Washington, 466 U.S. 668,

687 (1984). The Court’s review of counsel’s performance is

“highly deferential,” id. at 689, and petitioner’s claim may be

summarily denied if his “conclusory allegations are unsupported

by specifics.” United States v. Taylor, 139 F.3d 924, 933 (D.C.

Cir. 1998) (quotations marks and alteration omitted).

     To prove deficient performance, Mr. Aljaff must “identify

the acts or omissions of counsel that are alleged not to have

been the result of reasonable professional judgment.”

                                5
Strickland, 466 U.S. at 690. Instead, he did not identify which

terms of the plea agreement are at issue, much less how his

counsel failed to execute those terms. Such “vague and

conclusory allegations” cannot overcome the “strong presumption

that counsel rendered adequate assistance.” United States v.

Turner, 818 F. Supp. 2d 207, 211 (D.D.C. 2011) (quotation marks

omitted).

     Nor did Mr. Aljaff allege that his counsel’s behavior

prejudiced his defense. Even if the Court could discern which

terms of the plea agreement counsel allegedly failed to execute,

petitioner provided no basis to find a “reasonable probability

that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at

694. For these reasons alone, the motion should be denied.

     The Court’s review of the record does not shed any

additional light on Mr. Aljaff’s claim that his counsel was

ineffective in executing the plea agreement. Indeed, his counsel

filed detailed sentencing memoranda which requested a sentence

at the bottom of the range contemplated by the plea agreement.

See Def.’s Sent. Mem., Dkt. No. 96; Def.’s Supp. Sent. Mem.,

Dkt. No. 111. Mr. Aljaff’s counsel filed motions in advance of

his sentencing seeking to permit him to wear civilian clothing

to the hearing, and to enter a treatment facility before

voluntarily surrendering to the Bureau of Prisons. See Mot. to

                                6
Permit Def. to Wear Civilian Clothing, Dkt. No. 109; Mot. to

Permit Voluntary Surrender, Dkt. No. 111.

     After petitioner filed his § 2255 motion, his counsel moved

to amend the judgment to reflect that petitioner’s restitution

liability was intended to be joint and several with his co-

defendant. See Consent Mot., Dkt. No. 122 at 1. To the extent

that petitioner intended this motion to correct that issue, his

claim is moot because this Court already granted the motion and

amended the judgment accordingly. See Order, Dkt. No. 123. For

these reasons, Mr. Aljaff’s ineffective-assistance claim must be

denied.

     C.   Breach of Plea Agreement Claim

     Mr. Aljaff’s second claim is that “[t]he Government

breached their plea agreement” because “[t]he restitution and

forfeiture that was agreed upon in the plea agreement was not

honored, and was breached.” Mot. at 5. To prevail on a claim

that the government breached a plea agreement, petitioner must

prove that the agreement was breached under “principles of

contract law.” United States v. Ahn, 231 F.3d 26, 35 (D.C. Cir.

2000). Although Mr. Aljaff “maintains the burden of proving that

the agreement has been breached,” id. at 36, he did not explain

or provide any support for his claim. He did not state which of

the agreement’s restitution and forfeiture provisions were



                                7
breached, nor did he describe how they were breached. See Mot.

at 5.

        Furthermore, there is no indication in the record that the

restitution and forfeiture portions of the plea agreement were

ever breached. The government sought restitution of $177,862.22,

Govt’s Sent. Mem., Dkt. No. 88 at 57, which is the maximum

amount contemplated by the plea agreement, Plea Agreement, Dkt.

No. 38 at 8, and the government sought forfeiture of “items . .

. as detailed on Attachments A and B to the plea agreement.”

Govt’s Sent. Mem., Dkt. No. 88 at 61. Because Mr. Aljaff did not

describe how the government allegedly breached his plea

agreement and the record reflects the government’s apparent

adherence to the agreement, petitioner’s claim must be denied.

IV. CONCLUSION

        For the foregoing reasons, the Court DENIES petitioner’s

pro se Motion to Vacate, Set Aside, or Correct Sentence. An

appropriate order accompanies this memorandum opinion.

        SO ORDERED.

Signed:     Emmet G. Sullivan
            United States District Judge
            October 28, 2013




                                   8